Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to respondents to plead over within ten days upon payment of the costs of the motion and of this appeal, upon the ground that the mortgage antedated the occupancy of the premises as alleged in paragraph 8 of the answer and there is no allegation that any part of the presmises described in the complaint or interest therein is reserved or exempted from the mortgage in favor of the respondents or their predecessors in title. All concur.